
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2829
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To make technical corrections to section
		  1244 of the National Defense Authorization Act for Fiscal Year 2008, which
		  provides special immigrant status for certain Iraqis, and for other
		  purposes.
	
	
		1.Technical corrections to provision granting
			 special immigrant status for certain IraqisSection 1244(c) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended—
			(1)in paragraph (1), by striking each
			 of the five years beginning after the date of the enactment of this Act
			 and inserting fiscal years 2008 through 2012; and
			(2)in paragraph (3)—
				(A)in subparagraph (A)—
					(i)in the subparagraph heading, by striking
			 one through
			 four and inserting 2008 through 2011;
			 and
					(ii)by striking one through four
			 and inserting 2008 through 2011; and
					(B)in subparagraph (B)—
					(i)in the matter preceding clause (i)—
						(I)in the subparagraph heading, by striking
			 five and
			 six and inserting 2012 and 2013;
						(II)by striking the fifth fiscal year
			 beginning after the date of the enactment of this Act and inserting
			 fiscal year 2012; and
						(III)by striking the sixth fiscal year
			 beginning after such date and inserting fiscal year
			 2013; and
						(ii)in each of clauses (i) and (ii), by
			 striking the fifth fiscal year and inserting fiscal year
			 2012.
					2.Authority to convert petitions during
			 transition period
			(a)In generalThe Secretary of Homeland Security or the
			 Secretary of State may convert an approved petition for special immigrant
			 status under section 1059 of the National Defense Authorization Act for Fiscal
			 Year 2006 (8 U.S.C. 1101 note) with respect to which a visa under such section
			 1059 is not immediately available to an approved petition for special immigrant
			 status under section 1244 of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181) notwithstanding any requirement of subsection
			 (a) or (b) of such section 1244 but subject to the numerical limitations
			 applicable under subsection (c) of such section 1244, as amended by this
			 Act.
			(b)DurationThe authority under subsection (a) shall be
			 available only with respect to petitions filed before October 1, 2008.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
